Title: From Thomas Jefferson to Robert Smith, 6 February 1807
From: Jefferson, Thomas
To: Smith, Robert


                        
                            Th: Jefferson to mr Smith.
                            
                            Feb. 6. 07.
                        
                        A Resolution of the house of Representatives of Yesterday asks from me information as to the efficacy of
                            the gunboat defence, what particular ports we propose to place them in, & how many in each. I will enumerate the
                            particular ports, but instead of saying literally how many to each, on which there would be a thousand opinions, I will
                            throw them into groupes as below, and say how many to each groupe. will you be so good as to state how many you would
                            think necessary for each of the ports below mentioned, to give them such a degree of protection as you think would be
                            sufficiently effectual in time of war? also to strike out any of the ports here named, & insert others, as you shall
                            think best;
                        
                  Missisipi river
                        L. Pontchartrain
                        Mobille river
                        
                  Savanna
                        Beaufort
                        Charleston
                        Cape Fear
                        Ocracock
                        
                  Chesapeake bay & waters.
                        
                  Delaware bay.
                        
                  New York
                        New London
                        Newport
                        
                  Boston
                        Newbury port
                        Portsmouth
                        Portland
                        Kennebeck
                        Penobscot
                        Passamaquoddy
                        
                  send me also, if you please, copies of the opinions of certain officers on the effect of gunboats, which I
                            believe were formerly laid before a Commee.
                        
                  a similar note in substance was sent to Genl Dearborne
                    